MARTIN, Chief Justice.
1. On the motion and application fob leave to proceed in forma pauperis, the eotirt is of opinion that the same should be granted,, and an order will be entered accordingly. ' .
2. On the motion for reduction of bail as to appellants Caparrotta, Pellieano^ánd *463Crane, the same is denied. All of the above named have been duly convicted of the commission of a felony against the United States and have been sentenced and have appealed. The presumption is that the trial judge has fairly exercised his judicial discretion in fixing the amount of bail, and no good ground is assigned which, in our opinion, will justify our interference. In the case of Moder, one of the appellants, the trial court refused to admit to bail, and we are asked to overrule his action in this respect and also to fix the amount of bail. We think we should not do either. Appellant Moder was a fugitive from justice prior to his trial and conviction. He stands indicted in the lower court for another offense for which he has not yet been tried, and in which he has not applied for bail. He is not a citizen of the United States, nor has he apparently any fixed or permanent place of abode, and in his petition he states that, if admitted to bail, he will leave the district and move to the city of Hew York. He has been convicted and sentenced, and the allowance of bail in the circumstances is not a matter of right, but a matter of discretion; and we are not disposed to interfere without more than is now shown.
3. On the motion for a writ of certiorari to the lower court commanding it to send up the stenographic transcript of evidence and exceptions, and on the motion of the United States to strike, we are of opinion that the motion to strike should be granted and the writ denied. Except for what follows, it would be sufficient to say that the motion for the writ fails to comply with the rules of this court. First, in that it fails to show that the testimony claimed to bo omitted in the bill of exceptions is material, or in what respect it is material. Second, the stenographic transcript is itself not a part of the record. But our attention has been drawn to paragraph 15 of the motion, which is as follows: “Appellants, in view of all of the foregoing, charge that the said trial justice has intentionally and deliberately sent up to this honorable court a false, inaccurate, incomplete, deleted and diluted bill of exceptions in this ease * * * and the United States attorney stands equally guilty in this obstruction of justice and falsification of records herein.”
It is hardly conceivable that a more serious charge than this could be made against a judge or an attorney, and to justify it the proof should be unquestionable. Here it is made without any other foundation than tho mere statement of counsel, who, if we read the written motion correctly, was not himself of counsel in the trial in the lower court, for in a paper filed with the trial. court wo find he states that “he is not familiar with any of the * * * evidence of his own knowledge.” Hor is the source from which ho obtained his present knowledge stated; and, what is of even more importance, nowhere does it appear in what respects the evidence certified by the court is incorrect. All that does appear to justify the indictment of the court and government counsel of deliberate falsification of a record on a criminal appeal is the conclusion, without more, that 2,000 pages of testimony can not bo reduced in narrative form to 160 pages—a conclusion which we think wholly without force or effect.
In tho circumstances it becomes, we think, our duty to strike the language contained in this paragraph as scandalous, impertinent, and defamatory. Further action on our part of a disciplinary nature may be necessary, and to the end that we may act advisedly and deliberately in determining this question we deem it desirable that this court should have access to the stenographic record of the testimony of the witnesses taken in the trial below. Consequently, we desire and direct that Leo A. Rover, United States attorney, shall forthwith file with the clerk of this court a copy of same, and that counsel for appellants shall have access to same in the presence of the clerk.